Citation Nr: 1537687	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-08 443	)	DATE:
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.	Entitlement to service connection for herniated lumbar disc, lumbar degenerative disc disease, lumbar radiculopathy, lumbar facet arthropathy, and anterolisthesis (a back disability).

2.	Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran had service from July 1973 to May 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran submitted a Notice of Disagreement (NOD) with the February 2010 rating decision that denied service connection for hypertension and a low back condition. In an August 2010 submission, the Veteran withdrew the claim of service connection for hypertension.  However, after the withdrawal was received, the RO issued a March 2011 Statement of the Case (SOC), including the issue of service connection for hypertension.  Therefore, the Board finds that the VA took an action (namely, including the issue of service connection for hypertension on the March 2011 SOC) that reasonably led the Veteran and his representative to believe that the issue was on appeal before the Board. See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waived objection to untimeliness of substantive appeal by taking actions which led the Veteran to believe that an appeal had been perfected). Thereafter, the Veteran perfected the appeal of service connection for hypertension and a low back condition, via VA Form 9, in March 2011.  As such, the Board finds that the issue of service connection for hypertension is properly before the Board.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Lumbar degenerative disc disease and disc bulge are related to service.



CONCLUSION OF LAW

Lumbar degenerative disc disease and disc bulge were incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5103a, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Establishing service connection generally requires (1) competent evidence of a current disability; (2) competent evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (2015).

Service records show that the Veteran was treated for and assessed as having back trauma (severe pain and spasms) due to a fall in the night in August 1978, and treated in June 1977 for back pain in the right lumbar after swimming. Based on this, the Board finds that there is competent evidence of an in-service injury to the Veteran's back.

The Veteran filed his claim for service connection in September 2009. Private medical treatment records dated between September 2008 and March 2010, just prior to and subsequent to the September 2009 claim, show a number of diagnoses for chronic and degenerative back disabilities. The prior diagnoses are sufficiently proximate to the filing of the claim so as to constitute evidence of the current diagnoses. Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013). As such, the Board finds that there is competent evidence of back disabilities during the appeal period.

With regard to whether there is competent evidence of a nexus between the claimed in-service disease or injury and the present disability, the VA obtained a medical opinion in this matter on December 2010. In a written statement, a VA nurse practitioner noted that the Veteran's service medical records indicate that he had been treated for a back injury while in military service, after a fall; however, there was no follow up examination for this injury while in service. The nurse practitioner cited this lack of follow up examination during service as the basis for opining that the Veteran's back problems are less likely than not related to his military service. The nurse practitioner only addressed in her opinion the issues she observed during her examination, including scar, status - post lumbar spine fusion and diffuse disc bulge at L4-L5. She failed to address in her written opinion the other diagnoses contained in the Veteran's private medical records, such as lumbar degenerative disc disease. 

In a written statement, the Veteran's treating physician of more than two years stated that he had treated the veteran for significant degenerative disc disease of the lumbar spine, including recurrent disc herniation at L5-S1. The Veteran has undergone treatment, including surgery, for this disease. The treating physician noted that the Veteran's back had been injured twice while in service, and he was diagnosed while in service with muscle spasms as a result of these injuries. The treating physician opined that it was as least as like as not that the Veteran's low-back injuries which occurred in service were the start of his current and progressive degenerative medical condition.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). In the case of conflicting medical opinions, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so). The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The VA nurse practitioner based her medical opinion on a single examination of the Veteran, while the treating physician based his medical opinion on more than two years of treating the Veteran for his back problems. Based on his greater familiarity with the Veteran's back issues, the treating physician's medical opinion is more credible and persuasive. The Board finds the treating physician's opinion to be both competent and adequate. It is possible to infer from the treating physician's August 2010 letter a rationale that is based upon an accurate recitation of the Veteran's medical history, as his service records show that he was treated for back injuries in June 1977 and August 1978. The physician noted that the Veteran's back disability is a current and progressive degenerative medical condition, which was started by his back injuries during service. This opinion is adequate and serves to provide a competent link between the in-service treatment for back injuries and the treatment for this disorder immediately prior to and during the appeal period.

As such, the Board finds that all three elements required for service connection are met, and the appeal is granted. Finally, given that this decision represents a full grant of the benefit sought, any discussion of the duties to notify and assist is unnecessary.


ORDER

Service connection for lumbar degenerative disc disease and disc bulge is granted.


REMAND

The Veteran testified in his August 5, 2010 hearing before the Decision Review Officer (DRO) that he is currently being treated by a doctor at the VA Community Based Outpatient Clinic (CBOC) in Goose Creek. He also testified that he receives his medication from the VA Medical Center (VAMC) Charleston. The Board finds that the Veteran's treatment records have not been obtained from VA CBOC Goose Greek and VAMC Charleston.

Accordingly, the case is REMANDED for the following action:

1. Take all indicated action to obtain copies of any VA records from VA CBOC Goose Creek and VAMC Charleston referable to treatment rendered for hypertension. 

2. If new evidence warrants it, schedule the Veteran for a VA examination to determine whether his hypertension is related to his service.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (2015).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


